         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 1 of 19




                               IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    J. WHITE, L.C.; et al.,                                      MEMORANDUM DECISION
                                                                  AND ORDER GRANTING:
                 Plaintiffs,                                   • [159] EVOLUTION INSURANCE
                                                                 BROKERS MOTION TO DISMISS
    v.                                                         • [181] RU SUNNY MOTION TO
                                                                 DISMISS
    GREG WISEMAN; et al.,                                      • [193] VERACITY INSURANCE
                                                                 SOLUTIONS MOTION TO
                 Defendants.                                     DISMISS

                                                                   Case No. 2:16-cv-01179-DBB-JCB
                                                                      District Judge David Barlow


            Before the court are three motions to dismiss. Defendant Evolution Insurance Brokers

(EIB) requests dismissal for Plaintiffs’ failure to plausibly allege its vicarious liability for the

conduct of Defendants RLL and RLLRPG.1 EIB also argues that Plaintiffs have failed to state a

civil conspiracy claim against it.2 Defendant RU Sunny requests dismissal because, while the

alleged scheme at the heart of Plaintiffs’ complaint developed through October 2015, RU Sunny

did not exist and did not own any of the properties at issue.3 Defendant Veracity Insurance

Solutions (Veracity) requests dismissal of claims against it because the statutes of limitations

have run.4




1
    Evolution Insurance Brokers Motion to Dismiss, ECF No. 159 at 6.
2
    Id. at 12.
3
    RU Sunny Motion to Dismiss, ECF No. 181 at 3.
4
    Veracity Insurance Solutions Motion to Dismiss, ECF No. 193.
         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 2 of 19



                                               BACKGROUND5

            Apartment Management Consultants (AMC) manages the day-to-day operations of

residential rental properties.6 The rental-property owner defendants in this case retained AMC to

manage some of their properties in approximately twenty-five states, including Utah.7 The

property owners retained AMC-CA to manage some of their properties in California.8

            In 2009, the property owners began requiring rental-unit tenants to carry renter’s liability

insurance.9 White and Wiseman formed WWIG to offer the AMC tenants the required

insurance.10 They received the necessary license to sell the insurance in Utah on November 11,

2009, and over the next few years they received licenses in several other states.11 White and

Wiseman formed ARIS in November 2009 as a pure captive of AMC.12 And they formed WW-

ARIS, a holding company for ARIS, in February 2010.13

            Working with AMC, WWIG created a group master policy automatically qualifying

AMC tenants for liability and personal property protection coverage.14 On February 1, 2010,

WWIG entered into marketing agreements with some of the property owners of AMC-managed


5
  The court recites the factual allegations contained in the Amended Complaint. See Bell Atl. Corp. v. Twombly, 550
U.S. 544, 572 (2007) (“[A] judge ruling on a defendant’s motion to dismiss a complaint ‘must accept as true all of
the factual allegations contained in the complaint.’” (citation omitted)).
6
    Fourth Amended Complaint (Amended Complaint), ECF No. 116 at ¶ 35.
7
 Amended Complaint at ¶¶ 37, 38, 39. Plaintiffs refer to Defendants PCCP JSP Fairway, LLC; PCCP JSP Springs,
LLC; Greenfield Investments, LLC (terminated as a party); SLC 2100 South 2010, LLC; RW Wasatch, LLC; RU
Sunny, LLC; Brookwood Investments, LLC; Villa Franche Investments, LLC; Howard-Ellis Company, LLC; and
other unnamed Doe owners as “Utah Property Owners.” See id. at ¶¶ 11–28.
8
    Id. at ¶¶ 42–44.
9
    Id. at ¶ 46.
10
     Id. at ¶¶ 48–55.
11
     Id. at ¶¶ 67, 68.
12
  Id. at ¶¶ 60–63. A “captive insurance company” is defined as “[a] company that insures the liabilities of its
owner.” INSURANCE COMPANY, Black’s Law Dictionary (11th ed. 2019).
13
     Amended Complaint at ¶¶ 64–66.
14
     Id. at ¶ 69.

                                                          2
         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 3 of 19



properties authorizing WWIG to market and sell insurance to tenants (Marketing Agreements).15

Under the terms of the Marketing Agreements, AMC collected the insurance premiums along

with the rent and delivered the premiums to WWIG.16 On June 1, 2010, WWIG began selling its

insurance products to tenants.17 On March 15, 2011, Wiseman sold his interest in WWIG to

WWIG and sold his interest in WW-ARIS to WW-ARIS, making White the sole owner of each

entity.18 By November 30, 2012, WWIG had entered into insurance agreements with nearly

30,000 tenants.19

            On July 26, 2012, Wiseman suggested that WWIG offer a portion of the collected

premiums to property owners in order to guarantee renewal of the Marketing Agreements.20 In

response, Mr. White asserted that the proposed kickback scheme was unlawful under the Utah

Insurance Code.21 Consequently, WWIG declined Wiseman’s proposal. In December 2012,

Wiseman informed White that another insurance company, Renters Legal Liability (RLL),

offered to replace WWIG as the rental insurance provider.22

            RLL worked with EIB, Veracity, and other insurance underwriters to provide their own

Master Group Policy coverage to AMC tenants.23 On December 2, 2012, AMC, acting on behalf

of the property owners, notified WWIG that the property owners were terminating the Marketing



15
     Id. at ¶¶ 70, 71.
16
     Id. at ¶ 71.
17
     Id. at ¶ 74.
18
 Id. at ¶¶ 76, 77. Wiseman remained a manager of WWIG until August 2011, and he remained a board member and
manager of WW-ARIS until December 26, 2012 and March 1, 2013, respectively. Id. at ¶¶ 79, 80.
19
     Id. at ¶ 81.
20
     Id. at ¶ 86.
21
     Id. at ¶ 87.
22
     Id. at ¶¶ 88, 89, 90.
23
     Id. at ¶ 90.

                                                    3
           Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 4 of 19



Agreements.24 Also in December 2012, AMC notified the tenants in a letter (Solicitation Letter)

that the property owners were terminating its Marketing Agreements with WWIG and that RLL

would replace WWIG as its pay-with-rent insurance provider.25 AMC indicated that tenants

would no longer be able to pay WWIG premiums with their rent as of February 28, 2013.26 At

the time the Solicitation Letter was sent, Wiseman was a manager of WW-ARIS and was on the

board of directors of ARIS.27

            AMC’s Solicitation Letter offered the tenants of AMC-managed properties “a liability

only master policy that will allow [tenants] to comply with the terms of your rental agreement at

a favorable price of only $10.00 a month.”28 The offered policy was provided through RLL.29 Of

the ten dollar monthly premium, the property owners or AMC kept approximately $3.05.30 By

the end of September 2013, AMC had stopped collecting tenants’ premiums for WWIG rental

insurance and by November 2015, WWIG no longer had any customers in AMC-managed

properties.31

            Beginning October 2014, despite RLL’s provision of a group master policy for tenants,

AMC claimed the ten-dollar monthly premiums were “extra rent” for an “Owner Damage Loss

Waiver,” to waive the liability insurance requirement in the rental lease agreements.32 In an

effort to cover all property owners’ AMC-managed properties with a single master group policy,


24
     Id. at ¶ 91.
25
     Id. at ¶ 92.
26
     Id. at ¶ 92.
27
     Id. at ¶¶ 94, 95.
28
     Id. at ¶ 93.
29
     Id.
30
     Id. at ¶ 97.
31
     Id. at ¶ 120, 121.
32
     Id. at ¶¶ 125, 126.

                                                   4
           Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 5 of 19



RLL formed RLLRPG, a risk purchasing group providing liability coverage.33 As a result of

RLL’s arrangement with AMC to replace WWIG as rental insurance provider, ARIS, the AMC

captive insurance carrier managed by WWIG, could no longer operate under its original business

model developed by Wiseman and White.34 ARIS dissolved on July 7, 2014.35

            Plaintiff filed the instant action on November 21, 2016.36 On September 27, 2019,

Plaintiffs filed a Fourth Amended Complaint naming, among others, Defendants EIB, RU Sunny,

and Veracity.37

                                                   DISCUSSION

            To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must allege sufficient

facts “to state a claim to relief that is plausible on its face.”38 A claim is plausible if “the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”39 Where the well-pleaded facts “are ‘merely consistent with’ a

defendant’s liability,” the plaintiff has not crossed the “‘line between possibility and plausibility

of entitlement to relief.’”40 A court reviewing a complaint under Rule 12(b)(6) must “accept as

true all well-pleaded factual allegations . . . and view them in the light most favorable to the




33
     Id. at ¶¶ 129, 130, 135.
34
     Id. at ¶¶ 152, 153.
35
     Id.
36
     See Complaint, ECF No. 2.
37
     See Amended Complaint, ECF No. 116.
38
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
39
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
40
     Id. (quoting Twombly, 550 U.S. at 557).

                                                             5
            Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 6 of 19



[plaintiff].”41 Bare assertions and conclusory allegations are not entitled to the presumption of

truth.42

       I.       Plaintiffs Have Not Plausibly Alleged RLL or RLLRPG Were Agents of EIB.

             Plaintiffs’ Fourth Amended Complaint asserts no direct causes of action against EIB.

Instead, the fourteenth cause of action avers that EIB is secondarily liable under the doctrine of

respondeat superior for the alleged misrepresentations made by RLL and RLLRPG that violate

the Lanham Act.43 Section 43(a) of the Lanham Act prohibits, among other things, the use of

“false or misleading description of fact, or false or misleading representation of fact, which . . . in

commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or

geographic origin of his or her or another person’s goods, services, or commercial activities.”44

Respondeat superior is a doctrine applicable to the employer/employee relationship.45 Here, there

is no allegation that RLL, RLLRPG and EIB had an employer/employee relationship.46 Under

the common law principle of vicarious liability, however, a principal may be subject to liability

for a tort committed by an agent.47 Based on this alleged liability, plaintiffs also assert that EIB



41
     SEC v. Shields, 744 F.3d 633, 640 (10th Cir. 2014).
42
     Iqbal, 556 U.S. at 681.
43
     ECF No. 116 at ¶¶ 305–08.
44
     15 U.S.C. § 1125(a)(1)(B); see Procter & Gamble Co. v. Haugen, 317 F.3d 1121, 1126–28 (10th Cir. 2003).
45
  See M.J. v. Wisan, 2016 UT 13, ¶¶ 59, 68, 371 P.3d 21 (explaining the respondeat superior factors are (1)
“whether the agent’s conduct is of the general kind the agent is employed to perform,” (2) whether the agent “was
acting within the scope of employment when performing work assigned by the employer or engaging in a course of
conduct subject to the employer's control,” and (3) “whether the agent’s acts were motivated, at least in part, by the
purpose of serving the principal’s interest” (brackets and internal quotation marks omitted) (quoting Birkner v. Salt
Lake County, 771 P.2d 1053, 1057 (Utah 1989) and Restatement (Third) Of Agency § 7.07(2) (Am. Law Inst.
2006)).
46
     Amended Complaint, ECF No. 116.
47
  1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1249 (10th Cir. 2013) (“Vicarious liability arises when
common-law principles of agency impose liability on the defendant for the infringing acts of its agent.”); Meyer v.
Holley, 537 U.S. 280, 285 (2003) (“It is well established that traditional vicarious liability rules ordinarily make
principals or employers vicariously liable for acts of their agents or employees in the scope of their authority or
employment.”).

                                                           6
         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 7 of 19



conspired with others to commit Lanham Act violations. At issue, then, is whether plaintiffs have

adequately alleged an agency relationship to sustain these two causes of action.

           A principal may be liable for actions of an agent who acts within the scope of its

authority.48 “An agent is ‘a person authorized by another to act on his behalf and under his

control.’”49 To establish agency, a party must show (1) the principal manifested its intent that the

agent act on its behalf, (2) the agent’s consent to act on the principal’s behalf, and (3) that both

the principal and the agent understood that the agent is subject to the principal’s control.50

           In this case, Plaintiffs assert that EIB “worked with defendant RLL to provide the

underlying Master Group Policy coverage for the policies RLL marketed to the tenants residing

in AMC-managed residential rental properties.”51 That one entity “worked with” another entity

does not make either the agent of the other. Plaintiffs also allege that EIB “knew or should have

known of the unlawful kickbacks” RLL allegedly provided to the Property Owners.52 But EIB’s

knowledge of the payments to property owners does not establish agency. Plaintiffs have not

alleged that (1) EIB manifested its intent that RLL act on its behalf; (2) RLL consented to act on

EIB’s behalf; or (3) EIB and RLL both understood that RLL was subject to EIB’s control.53




48
     Restatement (Third) Of Agency § 7.04 (2006).
49
  Proctor & Gamble Co. v. Haugen, 222 F.3d 1262, 1278 (10th Cir. 2000) (quoting Vina v. Jefferson Ins. Co. of
New York, 761 P.2d 581, 585 (Utah Ct. App. 1988)).
50
  See Stamper v. Johnson, 2010 UT 26, ¶ 19, 232 P.3d 514 (citing Wardley Corp. v. Welsh, 962 P.2d 86, 89 (Utah
Ct. App. 1998); Restatement (Second) of Agency § 1 (1958)).
51
  Amended Complaint at ¶ 90. In conclusory fashion, Plaintiffs also assert that “RLL and RLLRPG were agents for
EIB[.]” Amended Complaint at ¶ 306; id. ¶ 45. Considering a motion to dismiss, the court accepts factual allegations
in the complaint as true, but it need not “accept as true a legal conclusion couched as a factual allegation.” Iqbal,
556 U.S. at 678 (citation and internal quotation marks omitted).
52
     Amended Complaint at ¶ 118.
53
     See Stamper, 2010 UT 26, ¶ 19; Restatement (Second) of Agency § 1 (1958)).

                                                         7
           Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 8 of 19



Consequently, Plaintiffs have not alleged sufficient facts supporting a plausible principal-agent

relationship.54 EIB’s motion to dismiss55 is GRANTED and all claims against EIB are dismissed.

       II.      Plaintiffs Have Not Alleged Facts Establishing RU Sunny’s Participation in the
                Alleged Scheme to Replace WWIG and ARIS.

             Plaintiffs generally allege that RU Sunny is one of the several property owners that,

working with AMC, conspired to replace WWIG as the renter insurance policy provider with

RLL and RLLRPG in 2012 and 2013.56 Defendant RU Sunny asserts that it did not exist as an

entity during the events at issue in this case and therefore argues that the court should take

judicial notice of these facts and dismiss Plaintiffs’ claims against it.

             In addition to the facts alleged in the complaint, RU Sunny requests that the court take

judicial notice of its Entity Details from the Utah Department of Commerce, specifically that it

was registered as an entity on August 17, 2015.57 RU Sunny also requests that the court take

judicial notice of the recorded deed conveying a residential rental property to RU Sunny on

October 30, 2015.58 The court may take judicial notice of “a fact that is not subject to reasonable

dispute” because it is generally known or “can be accurately and readily determined from




54
  Plaintiffs argue that they are entitled to a rebuttable presumption of agency under the Utah Insurance Code. ECF
No. 197 at 9. But Plaintiffs do not allege that EIB is an insurer, that it appointed RLL as a licensee, or indeed that
EIB entered into any agreement with RLL or RLLRPG. See Utah Code Ann. § 31A-23a-405(2) (LexisNexis 2019).
Consequently, this provision is inapplicable.
55
     ECF No. 159.
56
  Amended Complaint at ¶¶ 23, 24, 28. Plaintiffs assert the following claims against RU Sunny: (1) False
Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B) (First Cause of Action); (2) Unfair Business
Practices in Violation of California Bus. and Prof. Code § 17200 (Second Cause of Action); (3) Wrongful
Interference with Existing Contractual Relations in the TENANT INSURANCE CONTRACT (Sixth Cause of
Action); (4) Intentional Interference with Prospective Economic Relations (Seventh Cause of Action); (5) Wrongful
Interference with Existing Contractual Relations – MARKETING CONTRACT (Eighth Cause of Action); (6) Civil
Conspiracy (Ninth Cause of Action); (7) Respondeat Superior – Utah Property Owners (Thirteenth Cause of
Action).
57
     RU Sunny Motion to Dismiss, ECF No. 181 at 7–9, Exh. 1.
58
     Id.

                                                           8
         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 9 of 19



sources whose accuracy cannot reasonably be questioned.”59 “[T]he court is permitted to take

judicial notice of its own files and records, as well as facts which are a matter of public record.”60

Because they are matters of public record, the court exercises its discretion to take judicial notice

of the dates of RU Sunny’s entity registration and acquisition of one of the properties at issue.61

“[F]acts subject to judicial notice may be considered without converting a motion to dismiss into

a motion for summary judgment.”62

           Accepting that RU Sunny became an entity and acquired one of the residential rental

properties in late 2015, the question is whether Plaintiffs have stated claims against it upon

which relief may be granted. With respect to the Lanham Act claim, Plaintiffs allege that

Defendants, including RU Sunny, sent a solicitation letter in 2012 that constitutes false

advertising. But RU Sunny did not exist at that time and could not have participated. Plaintiffs

counter that RU Sunny is liable for continuing harm and may be liable as a successor.

           To meet the first element of a false advertising claim under the Lanham Act, the

“commercial advertising or promotion”63 showing, the Plaintiff must establish that the defendant



59
     Fed. R. Evid. 201(b).
60
 Van Woudenberg ex rel. Foor v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000), abrogated on other grounds by
McGregor v. Gibson, 248 F.3d 946 (10th Cir. 2001).
61
  Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1278 n.1 (10th Cir. 2004) (“The court is permitted to
take judicial notice of its own files and records, as well as facts which are a matter of public record.” (brackets and
internal quotation marks omitted) (quoting Van Woudenberg, 211 F.3d at 568). These facts are not subject to
reasonable dispute because they “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b).
62
     Grynberg, 390 F.3d at 1278 n.1 (citing 27A Fed. Proc., L.Ed. § 62:520 (2003)).
63
     To state a claim under § 43 of the Lanham Act, a plaintiff must establish:
           (1) that defendant made material false or misleading representations of fact in connection with the
           commercial advertising or promotion of its product; (2) in commerce; (3) that are either likely to
           cause confusion or mistake as to (a) the origin, association or approval of the product with or by
           another, or (b) the characteristics of the goods or services; and (4) injure the plaintiff.
Digital Ally, Inc. v. Util. Assocs., Inc., 882 F.3d 974, 978 (10th Cir. 2018) (citation and internal quotation marks
omitted).


                                                             9
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 10 of 19



engaged in: “(1) commercial speech; (2) by a defendant who is in commercial competition with

plaintiff; (3) for the purpose of influencing consumers to buy defendant’s goods or services . . .

[and] (4) must be disseminated sufficiently to the relevant purchasing public to constitute

‘advertising’ or ‘promotion’ within that industry.”64 Plaintiffs have not alleged that RU Sunny

was or is a commercial competitor with Plaintiffs and Plaintiffs have not alleged false advertising

statements by RU Sunny following RU Sunny’s formation and acquisition of one of the

properties managed by AMC.

              Regarding successor liability, although Plaintiffs argue for it in their opposition to the

motion to dismiss, they do not assert successor liability in the Amended Complaint. Similarly,

Plaintiffs have not alleged any conduct RU Sunny engaged in, after its formation, that would

support Plaintiffs’ other claims. Consequently, Plaintiffs have not alleged claims against RU

Sunny upon which relief may be granted. RU Sunny’s motion to dismiss65 is GRANTED and all

claims against it are dismissed.

       III.      Because the Relevant Limitations Periods Have Expired, No Relief Is Available
                 to Plaintiffs for Veracity’s Alleged Conduct.

              Plaintiffs allege that Veracity is an insurance underwriter “who, on information and

belief, participated in the wrongful conduct at issue in this action and [is] therefore responsible,

at least in part for the damages caused to plaintiffs by Defendants’ wrongful conduct.”66 For

Veracity’s role in the alleged renter-insurance kickback scheme, Plaintiffs assert several claims,

including: false advertising under the Lanham Act; unfair business practices under the California

Unfair Practices Act; wrongful interference with existing contractual relations in the tenant


64
     Strauss v. Angie’s List, Inc., 951 F.3d 1263, 1267 (10th Cir. 2020) (citation and internal quotation marks omitted).
65
     ECF No. 181.
66
 Amended Complaint at ¶ 30 (emphasis omitted). Plaintiffs also argue that RLL or RLLRPG are agents of
Veracity. Id. at ¶ 45.

                                                            10
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 11 of 19



insurance contract; intentional interference with prospective economic relations; wrongful

interference with existing contractual relations; civil conspiracy; and respondeat superior.

           Courts have applied the state fraud claims statute of limitations when determining the

limitations period applicable to a Lanham Act false advertising claim.67 In Utah, an action based

on fraud must be brought within three years, “except that the cause of action does not accrue

until the discovery by the aggrieved party of the facts constituting the fraud or mistake.”68 The

California Unfair Business Practices Act must be brought within one year in Utah because it

involves “liability created by the statutes of a foreign state.”69 The remaining claims are subject

to a four-year statute of limitations.70 “A statute of limitations defense may be appropriately

resolved on a Rule 12(b) motion when the dates given in the complaint make clear that the right

sued upon has been extinguished.”71

           Plaintiffs’ claims here stem from an alleged kickback scheme in which ARIS and WWIG

lost their position as preferred renter insurance policy providers for tens of thousands of rental

units in some AMC-managed properties.72 On July 26, 2012, Wiseman proposed that WWIG

provide a portion of its received premiums to the rental property owners in order to guarantee



67
     See Albion Int’l, Inc. v. Am. Int’l Chem., Inc., 2012 WL 3776866, at *5 (D. Utah Aug. 30, 2012).
68
     Utah Code Ann. § 78B-2-305(3).
69
     Utah Code Ann. § 78B-2-302(1).
70
  See DOIT, Inc. v. Touche, Ross & Co., 926 P.2d 835, 842 (Utah 1996) (applying an earlier version of the state’s
general four-year limitations period to civil conspiracy); Russell/Packard Dev., Inc. v. Carson, 2003 UT App 316,
¶ 11, 78 P.3d 616 (applying the four-year statute of limitations to claims of intentional interference with prospective
economic relations), aff'd sub nom. Russell Packard Dev., Inc. v. Carson, 2005 UT 14, 108 P.3d 741; Cannon v.
PNC Bank, N.A., 2016 WL 9779290, at *7 (D. Utah Aug. 31, 2016) (applying Utah’s general four-year statute of
limitations to claims of tortious interference with contract).
71
  Sierra Club v. Oklahoma Gas & Elec. Co., 816 F.3d 666, 671 (10th Cir. 2016) (brackets, citation, and internal
quotation marks omitted).
72
  This is limited to those properties managed by AMC and owned by the named property owner Defendants.
Amended Complaint at ¶¶ 38–40. Between 2010 and 2012, WWIG entered into insurance agreements with
approximately 30,000 tenants of AMC-managed properties. Id. at ¶ 81.

                                                           11
           Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 12 of 19



renewal of its Marketing Agreement and preserve its position. White responded by notifying

Wiseman that the proposed scheme was prohibited by Utah’s Insurance Code.73 A few months

later, on December 2, 2012, the property owners terminated their Marketing Agreements with

WWIG.74 By July 2014, White and Wiseman’s business model—providing policies to the

property owners’ AMC-managed properties—had failed and ARIS was dissolved.75

             “Generally, a cause of action accrues upon the happening of the last event necessary to

complete the cause of action.”76 To state a cause of action under the Lanham Act, a plaintiff must

allege economic injury flowing from deception wrought by a defendant’s false advertising.77

             Here, the alleged false advertising is AMC’s December 2012 Solicitation Letter to

tenants explaining that it would no longer accept premium payments for WWIG with rent after

February 2013, that rental insurance was still required under the lease agreement, and that RLL

offered a liability policy “at a favorable price of only $10.00 a month.”78 AMC also noted that it

would accept RLL payments with rent.79 Veracity and the other Defendants, Plaintiff alleges,

“falsely advertised the nature, characteristics, quality and/or cost” of the RLL product.80 As a

result, Plaintiffs suffered a “competitive injury” and they lost rental insurance contracts in AMC-

managed properties.81 The AMC pay-with-rent option, according to Plaintiffs, “was crucial to the




73
     Id. at ¶¶ 54, 56, 86, 87.
74
     Id. at ¶ 91.
75
     Id. at ¶ 153.
76
     Berenda v. Langford, 914 P.2d 45, 50 (Utah 1996) (citation and internal quotation marks omitted).
77
     Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 133 (2014).
78
     Amended Complaint at ¶ 93.
79
     Id.
80
     Amended Complaint at ¶ 200.
81
     Id. at ¶ 206.

                                                           12
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 13 of 19



success and viability of the WWIG insurance program.”82 Because it no longer functioned as

originally intended, ARIS dissolved on July 7, 2014.83

            The false advertising cause of action was thus complete when Defendants’ advertising

allegedly caused Plaintiffs to lose business with tenants and when AMC removed the pay-with-

rent option in February 2013. Accordingly, the statute of limitations began to run no later than

March 2013. Even assuming, however, that Plaintiffs’ cause of action did not accrue until ARIS

dissolved in July 2014, the three-year statute of limitations expired before Plaintiffs asserted the

cause of action against Veracity in September 2019.

            Under the California Unfair Practices Act, a plaintiff must “describe a scheme to mislead

customers, and allege that each misrepresentation to each customer conforms to that scheme.”84

Again, the alleged consumer deception occurred in December 2012 and Plaintiffs’ injuries were

known no later than March 2013. Under Utah’s statute of limitations for out-of-state causes of

action, Plaintiffs failed to assert this deceptive-practices claim against Veracity within one year.

            As for Plaintiffs’ tortious interference claims, the cause of action accrues when the

following elements have occurred: “(1) the defendant intentionally interfered with the plaintiff’s

existing or potential economic relations, (2) . . . by improper means, (3) causing injury to the

plaintiff.”85 Here, Plaintiffs’ Marketing Contracts were terminated in December 2012. As a

result, WWIG was injured in the form of lost tenant insurance contracts, and Plaintiffs knew no



82
     Id. at ¶ 72.
83
     Id. at ¶ 153.
84
  Linear Tech. Corp. v. Applied Materials, Inc., 152 Cal. App. 4th 115, 134 (2007) (brackets and internal quotation
marks omitted) (quoting Comm. On Children’s Television, Inc. v. Gen. Foods Corp., 35 Cal. 3d 197, 212–13, 673
P.2d 660 (1983), superseded by statute on other grounds as stated in Branick v. Downey Sav. & Loan Assn., 39 Cal.
4th 235, 241–42, 138 P.3d 214, 218 (2006)).
85
  Eldridge v. Johndrow, 2015 UT 21, ¶ 13, 345 P.3d 553. This standard applies to Plaintiffs’ sixth, seventh, and
eighth causes of action.

                                                        13
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 14 of 19



later than March 2013 that they no longer received premium payments via AMC’s pay-with-rent

option. The limitations period applicable to these causes of action is four years.86 Plaintiffs

asserted these claims against Veracity in September 2019, over six years later. Again, even

assuming these claims did not accrue until ARIS ultimately dissolved in July 2014, Plaintiffs’

recovery is time-barred.

           To establish a civil conspiracy claim, Plaintiffs must show: “(1) a combination of two or

more persons, (2) an object to be accomplished, (3) a meeting of the minds on the object or

course of action, (4) one or more unlawful, overt acts, and (5) damages as a proximate result

thereof.”87 This claim is subject to a four-year statute of limitations.88 “Under Utah law, civil

conspiracy requires, as one of its essential elements, an underlying tort.”89 Similar to a civil

conspiracy claim, respondeat superior requires an underlying tort to extend liability from RLL or

RLLRPG to Veracity.90 Where plaintiffs fail to adequately plead an underlying tort, “dismissal

of their civil conspiracy claim is appropriate.”91 Because Plaintiffs here have only pleaded time-

barred torts against Veracity, their civil conspiracy claim must also be dismissed.

                    a. The Continuing Tort Doctrine Does Not Apply.

           Plaintiffs contend that the statutes of limitations should be tolled under the continuing tort

doctrine. “[W]here a tort involves a pattern of continuous and ongoing tortious conduct, the

cause of action accrues and the period of limitations begins to run at the time the last injury


86
     Utah Code Ann. § 78B-2-307(3).
87
     Israel Pagan Estate v. Cannon, 746 P.2d 785, 790 (Utah Ct. App. 1987).
88
     Utah Code Ann. § 78B-2-307(3).
89
  Jackson v. Volvo Trucks N. Am., Inc., 462 F.3d 1234, 1238 (10th Cir. 2006); Puttuck v. Gendron, 2008 UT App
362, ¶ 21, 199 P.3d 971.
90
   See Dodds v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010) (explaining that “respondeat superior imposes
liability for public policy reasons upon masters though they are not at fault in any way”).
91
     Puttuck, 2008 UT App 362, ¶ 21, 199 P.3d 971 (citation and internal quotation marks omitted).

                                                          14
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 15 of 19



occurred or the tortious conduct ceased.”92 In cases of fraud, a limitations period “may be

suspended by a repetition or continuation of the false representations which keeps the defrauded

person in ignorance of the fraud.”93 However, the continuing tort doctrine “cannot be employed

where the plaintiff's injury is definite and discoverable, and nothing prevented the plaintiff from

coming forward to seek redress.”94

            Plaintiffs argue that Veracity has not identified “a date where the tortious conduct ceased

because such conduct continues to this day.”95 However, the burden of pleading sufficient facts

rests with Plaintiffs and cannot be cured by argument.96 As to Veracity, the Fourth Amended

Complaint contains very few fact allegations. Veracity is a Utah LLC that underwrites insurance

policies pertaining to “some of the residential rental properties owned by the Property

Owners . . . [and] has taken on an administrative role in administering some of the referenced

insurance policies.”97 No facts are pleaded regarding when Veracity’s alleged actions occurred.

The Fourth Amended Complaint further alleges that Veracity, as one of a group of underwriter

defendants, “participated in the wrongful conduct at issue” based on “information and belief.”98

Again, no dates are provided. Similarly, a conclusory agency allegation is made, but nothing

specific to Veracity or any time period is alleged.99 Additionally, it is alleged that “Veracity and




92
     Bistline v. Parker, 918 F.3d 849, 879 (10th Cir. 2019).
93
 Tiberi v. Cigna Corp., 89 F.3d 1423, 1431 (10th Cir. 1996) (brackets omitted) (quoting 54 C.J.S. Limitations of
Actions § 195 (1987)).
94
     Id. (citation and internal quotation marks omitted).
95
     ECF No. 212 at 10.
96
  See Fernandez v. Clean House, LLC, 883 F.3d 1296, 1298 (10th Cir. 2018) (“To defeat a motion to dismiss, a
complaint must plead facts sufficient to state a claim to relief that is plausible on its face.”).
97
     ECF No. 116 at ¶¶ 21, 29, 30,
98
     Id. at ¶ 30.
99
     Id. at ¶ 45.

                                                               15
         Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 16 of 19



other Underwriters worked with RLL,” but no dates are provided.100 The final references to

Veracity specifically are in the causes of action, where only conclusions of law are stated.

            For Plaintiffs that are seeking to avoid facially time-barred claims through the application

of the continuing torts doctrine, this is simply not enough. The Fourth Amended Complaint does

not contain facts alleged against Veracity that suggest “continuous and ongoing tortious

conduct.” However, what the Fourth Amended Complaint does make clear is that Plaintiffs were

not ignorant of the alleged fraud. Plaintiffs knew that Defendants’ alleged fraudulent conduct led

to the termination of the Marketing Agreements with the property owners in late 2012. Wiseman

suggested to White that WWIG offer a portion of the monthly premiums to the property

owners.101 In December 2012, Wiseman informed White that RLL made substantially the same

offer to the property owners in order to replace WWIG as the tenant insurance provider for

whom AMC would accept premium payments with rent.102 Indeed, Wiseman “offered on

numerous occasions to continue using WWIG if WWIG could provide the kickbacks that RLL

was offering.”103 In December 2012, the property owners terminated WWIG’s Marketing

Agreements.104 By July 2014, ARIS no longer functioned as intended and was dissolved.105 In

sum, Plaintiffs: (1) were notified of a potential scheme in 2012, (2) were notified that RLL

proposed the scheme to the property owners in 2012, (3) were notified that the property owners

would be terminating WWIG’s Marketing Agreements in 2012, (4) were aware of the resulting

injury when they began losing customers, and (5) knew their injuries were severe as of the


100
      Id. at ¶ 90 (emphasis omitted).
101
      Amended Complaint at ¶¶ 86, 87.
102
      Id. at ¶ 88.
103
      Id. at ¶ 114.
104
      Id. at ¶ 91.
105
      Id. at ¶ 153. ARIS paid WWIG to administer the ARIS tenant insurance contracts. Id. at ¶ 152.

                                                           16
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 17 of 19



dissolution of ARIS in 2014. Consequently, Plaintiffs’ injury was “definite and discoverable, and

nothing prevented the plaintiff from coming forward to seek redress.”106

           For all of these reasons, the continuing tort doctrine is inapplicable here.

                    b. The Discovery Rule Does Not Save Plaintiffs’ Claims Against Veracity.

           In Utah, the discovery rule applies “when there is (1) a statutory tolling provision, (2) an

exceptional circumstance, or (3) fraudulent concealment.”107 The fraud statute of limitations

contains a statutory tolling provision108 and states that “the cause of action does not accrue until

the discovery by the aggrieved party of the facts constituting the fraud or mistake.”109 “A

plaintiff is deemed to have discovered his action when he has actual knowledge of the fraud or

by reasonable diligence and inquiry should know, the relevant facts of the fraud perpetrated

against him.”110 “However, it is not necessary for a claimant to know every fact about his fraud

claim before the statute begins to run.”111

           In this case, Plaintiffs contend Defendants “made numerous misrepresentations to tenants

regarding the insurance product being offered by the RLL,” and that “[t]hese misrepresentations

were not fully known to the Plaintiffs until many years later.”112 Plaintiffs concede that, given



106
   Tiberi v. Cigna Corp., 89 F.3d 1423, 1431 (10th Cir. 1996). Plaintiffs cite Tiberi, but only for the general
definition of the continuing wrong doctrine, ignoring the requirement addressed above, as well as the fact that Tiberi
involved false statements and misrepresentations that “prevented [plaintiff] from ascertaining the cause of his
injury.” Id.
107
   Bistline, 918 F.3d at 880 (citing Colosimo v. Roman Catholic Bishop of Salt Lake City, 2007 UT 25, ¶ 13, 156
P.3d 806).
108
   Utah Code Ann. § 78B-2-305(3). Because the second and third bases for application of the discovery rule are
equitable in nature, they apply “only where a statute of limitations does not, by its own terms, already account for
such circumstances—i.e., where a statute of limitations lacks a statutory discovery rule.” Russell Packard Dev., Inc.
v. Carson, 2005 UT 14, ¶ 25, 108 P.3d 741.
109
      Utah Code Ann. § 78B-2-305(3).
110
      Colosimo, 2007 UT 25, ¶ 17 (citation and internal quotation marks omitted).
111
      Baldwin v. Burton, 850 P.2d 1188, 1197 (Utah 1993).
112
      ECF No. 212 at 9.

                                                            17
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 18 of 19



the facts alleged, they could not have known “prior to July 2014, that Defendants’ advertising

claims that they were selling insurance were false and misleading.”113 That is, they argue

Veracity cannot show Plaintiffs’ knowledge of the alleged fraudulent scheme before July 2014.

Given the pleaded dates and knowledge of the scheme alleged in the complaint, Plaintiffs were

on notice by at least July 2014. The limitations periods for each of Plaintiffs’ claims against

Veracity had run prior to Plaintiffs’ Fourth Amended Complaint, filed September 2019.

Accordingly, no recovery is available and dismissal is required.

                     c. Plaintiffs’ Claims Do Not Relate Back to an Earlier Filed Complaint.

           When an amended complaint, filed after expiration of the statute of limitations,

incorporates a new defendant, the plaintiff must meet the requirements of Rule 15(c) of the

Federal Rules of Civil Procedure. Relation back will be allowed when three elements are met:

“(1) same transaction or occurrence; (2) the new party had notice of the action, prior to the

expiration of the statute of limitations; and (3) he knew or should have known that but for a

mistake in identity the action would have been brought against him.”114 “The rationale of Rule

15(c) is that a party who has been notified of litigation concerning a particular occurrence has

been given all the notice that statutes of limitations were intended to provide.”115

           Plaintiffs filed their original complaint on November 21, 2016.116 Plaintiffs filed their

Fourth Amended Complaint, naming Veracity, on September 27, 2019.117 In their request to

amend, Plaintiffs explained that they had identified additional defendants previously referred to


113
      Id. (emphasis added).
114
      Watson v. Unipress, Inc., 733 F.2d 1386, 1390 (10th Cir. 1984).
115
  McClelland v. Deluxe Fin. Servs., Inc., 431 F. App’x 718, 723 (10th Cir. 2011) (unpublished), quoting Baldwin
County Welcome Ctr. v. Brown, 466 U.S. 147, 150 n.3 (1984).
116
      ECF No. 2.
117
      ECF No. 116.

                                                           18
        Case 2:16-cv-01179-DBB-JCB Document 276 Filed 07/10/20 Page 19 of 19



by fictitious names.118 “[A]s a matter of law, a plaintiff’s lack of knowledge of the intended

defendant’s identity is not a ‘mistake concerning the identity of the proper party’” under Rule

15(c).119 In other words, Plaintiff has not shown that Defendant Veracity was on notice (or

should have been on notice but for a mistake in identity) of the claims alleged in the original

complaint. For purposes of the limitations periods, then, Plaintiffs Fourth Amended Complaint

does not relate back to the original complaint.

                                                         ORDER

            For the reasons stated in this Memorandum Decision and Order, Defendant Evolution

Insurance Brokers, LLC’s Motion to Dismiss is GRANTED.120 Defendant RU Sunny, LLC’s

Motion to Dismiss is GRANTED.121 Defendant Veracity Insurance Solutions, LLC’s Motion to

Dismiss is GRANTED.122



            Signed July 9, 2020.

                                                          BY THE COURT


                                                          ________________________________________
                                                          David Barlow
                                                          United States District Judge




118
      ECF No. 95.
119
      Garrett v. Fleming, 362 F.3d 692, 696 (10th Cir. 2004) (citing an earlier version of the rule).
120
      ECF No. 159.
121
      ECF No. 181.
122
      ECF No. 193.

                                                             19
